UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.
                                                 No. 01-4570
ROBERT D. ZINNAMON, a/k/a Robert
Gerald,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                            (CR-91-387)

                   Submitted: February 15, 2002

                       Decided: March 1, 2002

  Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Edward H.
Weis, First Assistant Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. Charles T. Miller, United States Attorney, Miller
A. Bushong, III, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.
2                     UNITED STATES v. ZINNAMON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Robert D. Zinnamon appeals his sentence, upon revocation of his
supervised release, to seven months incarceration followed by twenty-
nine months supervised release. Zinnamon’s attorney filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), stating
there are no meritorious issues for appeal. On Zinnamon’s behalf,
counsel contends 18 U.S.C. § 3583(e)(3) (1988 & Supp. V) (current
version at 18 U.S.C. § 3538(e)(3) (1994)), required the district court
to give Zinnamon credit for time served on supervised release when
it sentenced him to a second term of supervised release. Although
advised of his right to do so, Zinnamon has not filed a pro se supple-
mental brief.

   We have reviewed the entire record in this case in accordance with
the requirements of Anders and find no error in Zinnamon’s sentence
and no meritorious issues for appeal. See 18 U.S.C § 3583(e)(3) (1988
& Supp. V); Johnson v. United States, 529 U.S. 694, 703-13 (2000).
We therefore affirm Zinnamon’s sentence.

   We require that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If Zinnamon requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on Zinnamon. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED